Citation Nr: 1023900	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-18 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to the service-connected lumbar 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1970, and from August 1974 to March 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Travel Board hearing.  The requested 
hearing was scheduled in April 2010.  The Veteran did not 
appear for the scheduled hearing.  The request for a hearing 
before the Board is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The VA medical opinion rendered in 2005 relates the Veteran's 
current left knee disorder to his service.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, left knee 
disability was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Board is granting in full the benefit sought on appeal.  
Accordingly, if any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and need not be further considered.  

There are no findings in the service treatment records 
specifically referable to the Veteran's left knee.  However, 
the service treatment records reflect that the Veteran sought 
clinical evaluation for excruciating back and neck pain 
following an incident in which the Veteran was knocked down 
by an exhaust blast from a jet.

In June 2004 records and VA clinical records thereafter the 
Veteran's complaints of knee pain are reported.  In a 
December 2004 VA medical examination report of the spine, the 
Veteran reported a history of pain in his knees following the 
service jet exhaust incident.  In a January 2005 VA MRI of 
the left knee, a tiny tear of the medial meniscus was 
reported, along with knee effusion.  

At a VA medical examination of the joints in May 2005, an 
examiner who reviewed the file diagnosed chronic sprain of 
the left knee.  The examiner assigned a diagnosis of chronic 
sprain, left knee.  The examiner then went on to state that 
while the Veteran had a history of having symptoms of the 
left knee in service, at the present time there were no 
abnormalities on physical examination.  In a subsequent 
addendum considering MRI findings of a tiny meniscal tear, 
the examiner reiterated that the finding on MRI was not 
significant, but also reiterated that the Veteran incurred a 
left knee injury in service.  

Although the wording chosen by the examiner in the report is 
not entirely clear, it appears that the VA examiner concluded 
that the Veteran's current left knee symptoms were incurred 
in service.  With application of the provisions of 
38 U.S.C.A. § 5107(b) regarding any reasonable doubt as to 
the examiner's opinion, and resolution of doubt in the 
Veteran's favor, the record supports a grant of service 
connection for a left knee disability.  



ORDER

The appeal for service connection for a left knee disability 
is granted.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


